—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Richmond County (Maltese, J.), dated January 26, 2001, which granted the petition.
Ordered that the order is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The Supreme Court erred in granting the petitioner leave to serve a late notice of claim. She failed to proffer an adequate explanation for her failure to serve a timely notice of claim, the New York City Housing Authority (hereinafter the Housing Authority) did not acquire actual knowledge of the essential facts constituting the claim within 90 days after the claim arose or a reasonable time thereafter, and the delay would cause the Housing Authority substantial prejudice in maintaining its defense on the merits (see, Kittredge v New York City Hous. Auth., 275 AD2d 746; Walker v New York City Tr. Auth., 266 AD2d 54; Matter of Gilliam v City of New York, 250 AD2d 680; Seif v City of New York, 218 AD2d 595; Matter of Serrano v New York City Hous. Auth., 197 AD2d 694). S. Miller, J. P., McGinity, Schmidt and Townes, JJ., concur.